                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


UNITED STATES OF AMERICA                              §
                                                      §
VS.                                                   §              No 4:19-CR-290 SDJ/KPJ
                                                      §
JUAN ALFREDO RUIZ-SOTO                                §


          ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

          The Court referred this matter to the Honorable Kimberly C. Priest Johnson, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of

Criminal Procedure. Judge Johnson conducted a hearing in the form and manner prescribed by

Federal Rule of Criminal Procedure 11, and issued her Findings of Fact and Recommendation on

Guilty Plea before the United States Magistrate Judge Kimberly C. Priest Johnson. The magistrate

judge recommended the Court accept Defendant’s guilty plea. She further recommended the Court

adjudge Defendant guilty of Count One of the Indictment filed against Defendant.
      .
          The parties have not objected to the magistrate judge’s findings. The Court ORDERS that

the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate Judge

Kimberly C. Priest Johnson are ADOPTED. The Court accepts Defendant’s plea but defers

acceptance of the plea until after review of the presentence report. It is further ORDERED that

in accordance with Defendant’s guilty plea and the magistrate judge’s findings and

recommendation, Defendant, Juan Alfredo Ruiz-Soto, is adjudged guilty of the charged offense

under Title 8, United States Code, Section 1326(a) and (b).

            So ORDERED and SIGNED this 18th day of February, 2020.




                                                            ____________________________________
                                                            SEAN D. JORDAN
                                                            UNITED STATES DISTRICT JUDGE
